Citation Nr: 1825229	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-28 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hepatitis C.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for anemia (also claimed as sickle cell disease).

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a liver mass.

4.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hearing loss disability.

5.  Entitlement to service connection for hearing loss disability.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for substance abuse.
8.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder, major depressive disorder and psychoses.

9.  Entitlement to service connection for osteoarthritis.

10.  Entitlement to service connection for permanent lung damage.

11.  Entitlement to service connection for a skin disease of the lower extremities, to include as secondary to herbicide exposure.

12.  Entitlement to service connection for leukemia.

13.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).

14.  Entitlement to an initial rating in excess of 20 percent for lumbar spondylosis.

15.  Entitlement to an effective date earlier than October 5, 2010, for the grant of service connection for lumbar spondylosis.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher





INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971 and from August 1972 to November 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2011, December 2012 and March 2016 notifications of rating decisions of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).

The RO initially developed the Veteran's psychiatric claim as a claim for service connection for PTSD.  Because the evidence in this case indicates that the Veteran is seeking service connection for various mental health disorders, including PTSD, major depressive disorder and psychoses, the Board has recharacterized the Veteran's psychiatric claim accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

 Subsequent to the July 2016 Statement of the Case (SOC), additional medical evidence (VA treatment records and examination reports dated from August 2016 to March 2018 and military personnel records) was received.  VA regulations provide that any pertinent evidence submitted by an appellant without waiver of RO consideration must be referred to the RO for review and preparation of a Supplemental SOC.  38 C.F.R. § 20.1304.  However, upon review of the additional evidence, the Board finds that it is not pertinent to the issues decided herein.  Therefore, the provisions of 38 C.F.R. § 20.1304 do not apply, and these issues need not be returned to the RO.

In an August 2017 statement from the Veteran's attorney, apportionment and waiver of recovery of overpayment issues were raised but have not been adjudicated subsequently by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issues, and they are referred to the AOJ for any appropriate action.  38 C.F.R. § 19.9(b) (2017).

The claims to reopen and the leukemia and effective date issues are decided herein.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  An unappealed October 2007 rating decision denied service connection for hepatitis C, anemia and a liver mass on the basis that the evidence did not show that current diagnoses of these disabilities were related to the Veteran's service.

2.  Evidence received subsequent to the October 2007 rating decision does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claims of entitlement to service connection for hepatitis C, anemia and a liver mass.

3.  An unappealed October 2007 rating decision denied service connection for hearing loss disability on the basis that the evidence did not show any such disability . 

4.  Evidence received subsequent to the October 2007 rating decision pertaining to hearing loss disability, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for hearing loss disability.

5.  The preponderance of the competent evidence of record is against a finding that the Veteran has been diagnosed with leukemia.

6.  In an October 2007 rating decision, the RO denied service connection for a back disability; the Veteran did not appeal this determination or submit new and material evidence within one year of this determination.

7.  The Veteran was notified that the RO granted service connection for a back disability, characterized as lumbar spondylosis, in December 2012; the RO assigned an effective date of October 5, 2010, for the award, the date of receipt of the claim to reopen.

8.   No evidence prior to October 5, 2010, may be construed as a formal or informal claim of entitlement to service connection for a back disability.


CONCLUSIONS OF LAW

1.  The October 2007 rating decision pertaining to hepatitis C, anemia and a liver mass is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  Evidence received since the October 2007 rating decision pertaining to hepatitis C, anemia and a liver mass is not new and material, and the Veteran's claims of entitlement to service connection for hepatitis C, anemia and a liver mass are not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The October 2007 rating decision that denied the claim of entitlement to service connection for hearing loss disability is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

4.  Evidence received since the October 2007 rating decision for hearing loss disability is new and material, and the claim of entitlement to service connection for hearing loss disability is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

5.  Leukemia was not incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303 (2017).

6.  The criteria for an effective date earlier than October 5, 2010, for the grant of service connection for lumbar spondylosis have not been met.  38 U.S.C. §§ 5101 (a), 5103, 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.1 (p), 3.102, 3.151, 3.155, 3.159, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The hearing loss claim is reopened and remanded; therefore, no notice analysis is necessary.  For the claims denied herein, required notice was met, and neither the Veteran, nor his attorney, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify has been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained. 

Regarding the leukemia claim, no VA medical examination has been provided to the Veteran, and no VA medical opinion has been obtained.  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As noted below, the competent evidence of record does not show that the Veteran has ever had leukemia and the evidence does not establish an injury, disease, or event during service, as is required for an examination or opinion.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Accordingly, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

No VA examinations were requested in relation to the Veteran's hepatitis C, anemia and liver mass claims.  However, VA's duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened, and this decision does not do so.  38 C.F.R. § 3.159(c)(4)(iii). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating the claims.

II.  Claims to Reopen

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C. § 5108.

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or any other official source.  38 C.F.R. § 3.156(c)(2).

To establish service connection, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

A.  Hepatitis C 

The Veteran initially filed a claim for service connection for hepatitis C in June 2006.  In an October 2007 rating decision, the RO denied his claim, stating that there was no evidence of hepatitis C in service or any evidence relating current hepatitis C to service.  The Veteran did not appeal this adverse determination, or submit new and material evidence within one year of that decision. The decision therefore became final based on the evidence then of record.  38 U.S.C. § 7105.  

At the time of the October 2007 rating decision the record included STRs which note no complaints or findings of hepatitis C.  The record also included VA treatment records and examination reports dated from 1971 to 2006, which note a diagnosis of hepatitis C in September 2003 and ongoing care with a heptologist in June 2004.  None of the medical evidence showed that a current diagnosis of hepatitis C was related to the Veteran's military service.

In October 2010, the Veteran submitted a new claim seeking service connection for hepatitis C.  Evidence received subsequent to the October 2007 rating decision includes a statement from his wife dated March 2011and VA, private and SSA treatment records and examination reports dated from 2007 to 2018 which note the Veteran's history of hepatitis C diagnosed by VA following service.  None of those records relate a current diagnosis of hepatitis C to the Veteran's service. 

Although the additional medical evidence submitted is new, it is not material as it does not show that the Veteran has been diagnosed with hepatitis C related to service.  In sum, the newly received evidence does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim.  Accordingly, the evidence received since the denial of the hepatitis C claim in October 2007 is not new and material, and reopening of service connection for hepatitis C is not warranted.




B.  Anemia/Sickle Cell Disease 

The Veteran initially filed a claim for service connection for anemia in June 2006.  In an October 2007 rating decision, the RO denied his claim, stating that there was no evidence of anemia in service or any evidence relating current anemia to service.  The Veteran did not appeal this adverse determination, or submit new and material evidence within one year of that decision.  The decision therefore became final based on the evidence then of record.  38 U.S.C. § 7105.  

At the time of the October 2007 rating decision the record included STRs which note no complaints or findings of anemia.  The record also included VA treatment records and examination reports dated from 1971 to 2006, which note a diagnosis of anemia in 2005 and 2006.  He was tested for sickle cell disease.  None of the medical evidence showed that a current diagnosis of anemia was related to the Veteran's military service.

In October 2010, the Veteran submitted a new claim seeking service connection for anemia, claimed as sickle cell disease.  Evidence received subsequent to the October 2007 rating decision includes VA, private and SSA treatment records and examination reports dated from 2007 to 2018 which note the Veteran's history of anemia and sickle cell disease, noted to be asymptomatic in August 2010.  None of those records relate a current diagnosis of anemia or sickle cell disease to the Veteran's service. 

Although the additional medical evidence submitted is new, it is not material as it does not show that the Veteran has been diagnosed with anemia or sickle cell disease related to service.  In sum, the newly received evidence does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim.  Accordingly, the evidence received since the denial of the anemia claim in October 2007 is not new and material, and reopening of service connection for anemia is not warranted.



C.  Liver Mass 

The Veteran initially filed a claim for service connection for a liver mass in June 2006.  In an October 2007 rating decision, the RO denied his claim, stating that there was no evidence of liver mass in service or any evidence relating any current liver mass to service.  The Veteran did not appeal this adverse determination, or submit new and material evidence within one year of that decision.  The decision therefore became final based on the evidence then of record.  38 U.S.C. § 7105.  

At the time of the October 2007 rating decision the record included STRs which note no complaints or findings of a liver mass.  The record also included VA treatment records and examination reports dated from 1971 to 2006, which note findings of a liver mass (noncancerous hemangioma) in 2005.  None of the medical evidence showed that a current diagnosis of liver mass was related to the Veteran's military service.

In October 2010, the Veteran submitted a new claim seeking service connection for a liver mass.  Evidence received subsequent to the October 2007 rating decision includes VA, private and SSA treatment records and examination reports dated from 2007 to 2018 which note the Veteran's history of a noncancerous liver mass.  None of those records relate a current diagnosis of liver mass to the Veteran's service. 

Although the additional medical evidence submitted is new, it is not material as it does not show that the Veteran has been diagnosed with a liver mass related to service.  In sum, the newly received evidence does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim.  Accordingly, the evidence received since the denial of the anemia claim in October 2007 is not new and material, and reopening of service connection for a liver mass is not warranted.




D.  Hearing Loss

In an October 2007 rating decision, the RO denied the Veteran's claim for service connection for hearing loss disability, finding that no such disability was shown in service or thereafter.  The Veteran did not appeal this decision, or submit new and material evidence within one year of that decision.  The decision was thus final based on the evidence then of record.  38 U.S.C. § 7105. 

At the time of the October 2007 rating decision, the record included STRs, which are silent for complaints or findings of hearing loss disability.  The record also included VA treatment records and examination reports dated from 1971 to 2006 which are also silent for complaints or findings of hearing loss disability by VA standards (see 38 C.F.R. § 3.385).

Evidence received subsequent to the October 2007 rating decision includes and October 2012 VA hearing loss and tinnitus examination report that shows a diagnosis of bilateral hearing loss disability by VA standards.

The Board finds that new and material evidence has been presented.  The evidence, including a VA examination report showing a current diagnosis, is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim - evidence of a current hearing loss disability.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim is reopened.



III.  Service Connection for Leukemia

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

STRs are silent for complaints or findings related to leukemia.  Post-service treatment records and examination reports are also silent for objective findings of leukemia. 

Notably, the Veteran never submitted a claim seeking service connection for leukemia.  The RO inferred a claim for hairy cell leukemia based on the Veteran's claim for anemia.  See November 2011 rating decision.  

The Veteran has presented no specific contentions pertinent to this claim.

Review of the record does not show the presence of a current disability, as noted above.  The Board concludes that the weight of the competent and credible evidence establishes that the Veteran has not been shown to have leukemia.  See Brammer v. Derwinski, supra.   Thus, the Board must conclude that the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. (1990).


IV.  Earlier Effective Date

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  In cases of reopened claims for service connection, the effective date is also the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).

Moreover, "it is the information in a medical opinion, and not the date the medical opinion [that] was provided that is relevant when assigning an effective date."  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010).

For the period on appeal, a claim is defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action that (1) indicates an intent to apply for one or more VA benefits and (2) identifies the benefit sought may be considered an informal claim.  38 C.F.R. § 3.155(a).  When determining the effective date of an award of compensation benefits, VA must review all the communications in the file after the last final disallowance of the claim that could be interpreted to be a formal or informal claim for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, VA is required to forward an application form to the claimant for execution.  If VA receives the application form within one year from the date it was sent to the claimant, VA will consider it filed as of the date it received the informal claim.  38 C.F.R. § 3.155.

VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 18, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, and for reasons more fully explained below, the Board finds that October 5, 2010, is the proper date for the grant of the award of service connection for lumbar spondylosis.

Historically, the Veteran submitted a claim for service connection for a back disability in June 2007.  In an October 2007 rating decision, the RO (in pertinent part) denied the claim.  The Veteran was notified of this decision October 2007, but he did not appeal it or submit any evidence within the one-year appeal period.  Therefore, the decision became final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103. 

Generally, a decision of the RO that is not timely appealed becomes final and binding in the absence of clear and unmistakable error (CUE).  A claim for benefits based on CUE in a prior final rating decision entails special pleading and proof requirements to overcome the finality of the decision by collateral attack because the decision was not appealed during the appeal period.  Fugo v. Brown, 6 Vet. App. 40 at 44 (1993); Duran v. Brown, 7 Vet. App. 216, 223 (1994).  In order for a claimant to successfully establish a valid claim of CUE in a final RO rating decision, the claimant must articulate with some degree of specificity what the alleged error is, and unless the alleged error is the kind of error that, if true, would be CUE on its face, the claimant must provide persuasive reasons explaining why the result of the final rating decision would have been manifestly different but for the alleged error.  Luallen v. Brown, 8 Vet. App. 92, 94 (1995).

In this case, the Veteran and his attorney have not specifically alleged CUE in the October 2007 rating decision.  Based on the foregoing, the Board concludes that this rating decision was final, and there is no outstanding CUE motion. 

After the October 2007 rating decision and notification letter, the Veteran first submitted a petition to reopen his claim of entitlement to service connection for a back disability in a statement received on October 5, 2010.  The Board has carefully reviewed the record in order to determine if there was an earlier pending petition to reopen the claim for service connection for a back disability, but has identified no such document, nor has the Veteran pointed to any earlier communication evidencing an intent to reopen the claim.  See Servello, supra.  Therefore, the Board concludes that a formal or informal petition to reopen the claim was not received prior to the petition received on October 5, 2010. 

In December 2012, the RO granted service connection for a back disability characterized as lumbar spondylosis, effective from October 5, 2010, the date of the receipt of the petition to reopen the claim. 

With regard to the date that lumbar spondylosis arose, there is some medical evidence to suggest that the disability began during service.  See March 2012 VA back conditions examination report.  The date of claim (October 5, 2010) is clearly later in time than the date the disability arose.  Thus, the currently assigned effective date of October 5, 2010, for the grant of service connection for lumbar spondylosis is the later of the two dates and is the proper effective date.

As the preponderance of the evidence is against the Veteran's claim for an effective date earlier than October 5, 2010, for the grant of service connection for lumbar spondylosis, the claim must be denied.  38 U.S.C. § 5107 (b).


ORDER

New and material evidence was not received and, therefore, the request to reopen the claim of entitlement to service connection for hepatitis C is denied.

New and material evidence was not received and, therefore, the request to reopen the claim of entitlement to service connection for anemia is denied.

New and material evidence was not received and, therefore, the request to reopen the claim of entitlement to service connection for a liver mass is denied.

New and material evidence having been received, the claim for service connection for hearing loss disability is reopened, and to this extent only, the appeal is granted.
Service connection for leukemia is denied.

An effective date earlier than October 5, 2010, for the grant of service connection for lumbar spondylosis is denied.


REMAND

Service Connection for Sleep Apnea

One of the matters the Board must address is which issue or issues are properly before the Board.  An appeal to the Board is initiated by an NOD and completed by a substantive appeal after an SOC is furnished.  In essence, the following sequence is required: There must be a decision by the AOJ; the claimant must timely express disagreement with the decision; VA must respond by issuing an SOC; and finally the claimant, after receiving the SOC, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.200, 20.201, 20.202 and 20.203 (2017).

Here, a March 2016 rating decision denied service connection for sleep apnea.  The Veteran submitted an NOD in November 2016.  The record before the Board does not show that the RO has acknowledged this NOD or that the Veteran has been provided an SOC in response to this NOD.  Because the NOD placed the issue in appellate status , the matter must be remanded for the AOJ to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Rating for Lumbar Spondylosis

The Veteran was most recently afforded a VA examination to determine the degree of severity of his service-connected lumbar spine disability in March 2012.  Recently, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The referenced portion of 38 C.F.R. § 4.59 states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, a new VA examination is needed.  The examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.  Prior to the examination, the AOJ should obtain updated treatment records.

Service Connection for Hearing Loss Disability

The Veteran asserts that this hearing loss disability had its onset in service due to acoustic trauma and/or a head injury during military service.  He underwent a VA examination in October 2012, at which time bilateral sensorineural hearing loss was diagnosed.  The examiner determined that it was not likely that the Veteran's hearing loss is a result of military noise exposure because service treatment records do not show hearing loss or a shift in hearing.  However, the examiner did not address the Veteran's contention that he has had hearing loss since service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that a veteran's statement is competent evidence as to events that are capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).  In this regard, the Board notes that the mere absence of evidence of a hearing loss disability during service is not fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Thus, the October 2012 VA opinion is inadequate to determine the service connection claim.  As the medical evidence of record is inadequate to determine the appellant's service connection claim on appeal, an additional VA medical opinion must be obtained on remand.

Service Connection for Psychiatric Disability, Substance Abuse, Skin Disease of the Lower Extremities, Osteoarthritis and Permanent Lung Damage

Remand is necessary to ensure that due process is followed.  In pertinent part, under 38 C.F.R. § 19.37, if a Statement of the Case (SOC) is prepared prior to receipt of additional evidence, a Supplemental Statement of the Case (SSOC) must be furnished, as provided in 38 C.F.R. § 19.31, unless the additional evidence is duplicative or not relevant to the issue on appeal.  Here, additional evidence (including VA treatment records, military logbooks and service personnel records) was added to the claims file in the process of developing unrelated claims.  These records document the nature and onset of his claimed disabilities as well as his claimed service in Vietnam, and are relevant to his psychiatric disability, substance abuse, skin disability, osteoarthritis and lung damage claims.  However, because this evidence was received after the most recent SSOC in October 2015, it must be submitted to the RO for consideration and an issuance of a new SSOC.

(The Board notes that, although recent statutory provisions allow for an automatic waiver of initial RO review of post-substantive appeal evidence, that type of evidence must be submitted by the Veteran.  See 38 U.S.C. § 7105(e).  Here, the post-substantive appeal evidence was not submitted by the Veteran.  Thus the automatic waiver does not apply.)

In addition, regarding the claim of entitlement to service connection for a psychiatric disability, as noted in the Introduction, this claim has been recharacterized to account for the Veteran's various psychiatric diagnoses.  The Board concludes that a VA examination and medical opinion are necessary to determine whether the Veteran has a current psychiatric disorder, to include PTSD, and if so, whether such a disorder is related to his military service.  Likewise, regarding the claim of entitlement to service connection for osteoarthritis, remand is required for a VA examination.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159; and McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Regarding the claim of entitlement to service connection for substance abuse, an alcohol or drug abuse disability can be service connected if it was acquired as secondary to, or as a symptom of, the Veteran's service-connected disability - assuming that disability, itself, is not the result of his willful misconduct.  Moreover, alcohol abuse, unless it is a secondary result of an organic disease or disability, is considered willful misconduct.  See 38 C.F.R. § 3.301; see also Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Since a determination has not yet been reached on whether the Veteran's psychiatric disability is related to service, the decision on substance abuse is deferred as these matters are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

TDIU

As the service connection and increased rating issues being remanded are inextricably intertwined with the issues of entitlement to TDIU, they must be adjudicated prior to further consideration of the TDIU issue.  See Harris, supra.

Accordingly, the case is REMANDED for the following actions:

1.  Issue an appropriate SOC to the Veteran in the matter of entitlement to service connection for sleep apnea.  Advise him of the time limit for filing a substantive appeal.  If an appeal is timely perfected, ensure that all indicated development is completed before the case is returned to the Board.

2.  Undertake appropriate development to obtain any outstanding records pertaining to treatment or evaluation of the Veteran's disabilities at issue, to include both VA and private records.

3.  After all available records are obtained for the record, afford the Veteran a VA examination to determine the current nature and severity of the service-connected lumbar spondylosis.  All indicated evaluations, studies, and tests deemed to be necessary should be accomplished. 

All pertinent evidence of record should be made available to and reviewed by the examiner.  All information required for rating purposes should be provided to the examiner. 
The examination must be conducted in accordance with the current disability benefits questionnaire or examination worksheet applicable to the disability.  Ranges of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the thoracolumbar spine must be conducted.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must also provide an opinion concerning the functional impairment of the Veteran's service-connected lower back disability.

The rationale for all opinions offered must be provided.

4.  After any additional records are associated with the claims file, afford the Veteran an appropriate VA examination to determine the etiology of his current osteoarthritis. The entire claims file must be made available to and be reviewed by the examiner.  All necessary tests should be completed. An explanation for all opinions expressed must be provided. 

The examiner must provide the following opinion: 

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's osteoarthritis had its onset in, or is otherwise caused by, a period of active service.  The examiner must explain the rationale for any opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he/she should so state and provide an explanation as to the reason(s) therefor.

5.  After any additional records are associated with the claims file, afford the Veteran an appropriate VA examination to determine the nature and etiology of any and all psychiatric disorders that may be present.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

First, the examiner must identify all current psychiatric disorders. 

Second, for each disorder identified other than PTSD, the examiner must state whether it is at least as likely as not (a 50 percent or better probability) the disorder is causally or etiologically related to the Veteran's military service. 

Third, if a mental health disorder is linked to service, then the clinician must address whether the Veteran's alcohol or drug abuse was at least as likely as not caused or aggravated by the mental health disorder.

The examiner must explain the rationale for any opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he/she should so state and provide an explanation as to the reason(s) therefor.

6.  After any additional records are associated with the claims file,, refer the Veteran's claims file to the examiner who provided the October 2012 VA opinion concerning bilateral hearing loss.  A complete copy of this remand must be made available to and reviewed by the examiner.  The examiner is asked to provide an answer to the following question: 

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral hearing loss was caused by noise exposure in service?

In rendering the above opinion, the examiner is advised that the mere absence of evidence of a hearing loss disability during service is not fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

The examiner is asked to discuss the impact of in-service and post-service noise exposure on the current hearing loss disability.  The examiner is advised that laypersons are competent to report symptoms and treatment, and that their reports must be taken into account in formulating the requested opinion.

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

 (If the October 2012 VA examiner is no longer available, or the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled.)

7.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated (with specific consideration given to all the relevant evidence added to the claims file after the October 2015 SSOC).  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  The Veteran and his attorney must be provided an adequate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


